Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 2, 2020

                                     No. 04-19-00849-CV

                                 WEBB COUNTY, TEXAS,
                                       Appellant

                                               v.

                                Ricardo 'Rick' Manuel ROMO,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVI001385D4
                         Honorable Joel B. Johnson, Judge Presiding


                                        ORDER

      Appellee’s second motion for an extension of time to file the appellee’s brief is granted.
We order the appellee’s brief due on May 6, 2020


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court